Case 16-09284        Doc 37     Filed 01/31/19     Entered 01/31/19 12:40:57          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 09284
         Joseph R Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/17/2016.

         2) The plan was confirmed on 05/26/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/06/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-09284             Doc 37         Filed 01/31/19    Entered 01/31/19 12:40:57                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $6,360.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $6,360.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,740.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $273.54
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,013.54

 Attorney fees paid and disclosed by debtor:                         $260.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACl Laboratories                        Unsecured           1.00           NA              NA            0.00       0.00
 ADT Security Services                   Unsecured         196.00           NA              NA            0.00       0.00
 Aegis                                   Unsecured           1.00           NA              NA            0.00       0.00
 American Credit & Collections, LLC      Unsecured           1.00           NA              NA            0.00       0.00
 Arnoldharris                            Unsecured      1,972.00            NA              NA            0.00       0.00
 Ars Inc                                 Unsecured           1.00           NA              NA            0.00       0.00
 Aspen                                   Unsecured           1.00           NA              NA            0.00       0.00
 Associated Urological Specialists       Unsecured           1.00           NA              NA            0.00       0.00
 AT&T                                    Unsecured           1.00           NA              NA            0.00       0.00
 Charles m Feinsteint, MD, LTD           Unsecured           1.00           NA              NA            0.00       0.00
 Chase                                   Unsecured           1.00           NA              NA            0.00       0.00
 City of Chicago Department of Finance   Secured        3,142.00           0.00        3,142.00      1,361.62        0.00
 City of Chicago Department of Revenue   Unsecured      2,834.00       3,501.40        3,501.40           0.00       0.00
 City of Chicago EMS                     Unsecured           1.00           NA              NA            0.00       0.00
 CollectechSystems                       Unsecured           1.00           NA              NA            0.00       0.00
 Comcast                                 Unsecured           1.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,600.00     15,472.91        15,472.91           0.00       0.00
 Credit Collection Services              Unsecured           1.00           NA              NA            0.00       0.00
 Credit Management Lp                    Unsecured         364.00           NA              NA            0.00       0.00
 Credit Management Lp                    Unsecured           1.00           NA              NA            0.00       0.00
 Credit Management Lp                    Unsecured           1.00           NA              NA            0.00       0.00
 Creditors Collection B                  Unsecured           1.00           NA              NA            0.00       0.00
 Debtalert                               Unsecured           1.00           NA              NA            0.00       0.00
 Dependon Collection Service             Unsecured           1.00           NA              NA            0.00       0.00
 Dupage Pathology Associates             Unsecured           1.00           NA              NA            0.00       0.00
 Empire Home Services                    Unsecured           1.00           NA              NA            0.00       0.00
 Enhanced Recovery                       Unsecured           1.00           NA              NA            0.00       0.00
 Enhanced Recovery                       Unsecured           1.00           NA              NA            0.00       0.00
 Enhanced Recovery                       Unsecured           1.00           NA              NA            0.00       0.00
 Equidata                                Unsecured           1.00           NA              NA            0.00       0.00
 First National Collection Bureau        Unsecured           1.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-09284             Doc 37       Filed 01/31/19    Entered 01/31/19 12:40:57             Desc         Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted      Allowed        Paid         Paid
 First National Collection Bureau      Unsecured           1.00           NA           NA            0.00       0.00
 First Premier Bank                    Unsecured           1.00           NA           NA            0.00       0.00
 First Premier Bank                    Unsecured           1.00           NA           NA            0.00       0.00
 Friedman & Wexler LLC                 Unsecured           1.00           NA           NA            0.00       0.00
 Geico                                 Unsecured           1.00           NA           NA            0.00       0.00
 Harvard Collection Services, Inc      Priority          595.00           NA           NA            0.00       0.00
 Highlands Credit Corporation          Unsecured           1.00           NA           NA            0.00       0.00
 IL State Tollway                      Unsecured         848.00           NA           NA            0.00       0.00
 Illinois Department of Revenue        Unsecured           1.00           NA           NA            0.00       0.00
 Jefferson Capital Systems LLC         Unsecured           1.00           NA           NA            0.00       0.00
 Law Offices of Mitchell N. Kay        Unsecured           1.00           NA           NA            0.00       0.00
 Linebarger Goggan Blair & Sampson     Unsecured           1.00           NA           NA            0.00       0.00
 LVNV Funding LLC                      Unsecured           1.00           NA           NA            0.00       0.00
 Merchants Cr                          Unsecured           1.00           NA           NA            0.00       0.00
 Mercury Finance Co 2                  Unsecured           1.00           NA           NA            0.00       0.00
 Merrick Bk                            Unsecured           1.00           NA           NA            0.00       0.00
 Midland Credit Management             Unsecured           1.00           NA           NA            0.00       0.00
 Midland Funding                       Unsecured           1.00           NA           NA            0.00       0.00
 Midland Funding                       Unsecured           1.00           NA           NA            0.00       0.00
 Midland Funding                       Unsecured           1.00           NA           NA            0.00       0.00
 Northland Group Inc                   Unsecured           1.00           NA           NA            0.00       0.00
 Osi Collect                           Unsecured           1.00           NA           NA            0.00       0.00
 Peoples Gas                           Unsecured      1,600.00            NA           NA            0.00       0.00
 Publishers Clearing House             Unsecured           1.00           NA           NA            0.00       0.00
 Rent A Center                         Unsecured           1.00           NA           NA            0.00       0.00
 Resurgent Capital Services            Unsecured           1.00           NA           NA            0.00       0.00
 Santander Consumer USA Inc            Unsecured     22,298.00     21,019.17     21,019.17           0.00       0.00
 State of IL                           Unsecured      1,907.00            NA           NA            0.00       0.00
 Statebridge Company, LLC              Unsecured            NA            NA           NA            0.00       0.00
 Statebridge Company, LLC              Secured       26,829.00            NA           NA            0.00       0.00
 Statebridge Company, LLC              Secured        4,500.00           0.00     4,500.00        984.84        0.00
 Time Life StarVista                   Unsecured           1.00           NA           NA            0.00       0.00
 Travelers                             Unsecured           1.00           NA           NA            0.00       0.00
 Tri State First Protection District   Unsecured           1.00           NA           NA            0.00       0.00
 Village of Clarendon Hills            Unsecured           1.00           NA           NA            0.00       0.00
 West Asset Management                 Unsecured           1.00           NA           NA            0.00       0.00
 Willowbrook Police Department         Unsecured         100.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-09284        Doc 37      Filed 01/31/19     Entered 01/31/19 12:40:57             Desc     Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $4,500.00            $984.84              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $3,142.00          $1,361.62              $0.00
 TOTAL SECURED:                                           $7,642.00          $2,346.46              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $39,993.48               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,013.54
         Disbursements to Creditors                             $2,346.46

 TOTAL DISBURSEMENTS :                                                                       $6,360.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
